LEI Code
 Legal   254900OW87ICXIE4NO74,
       Entity Identifier Search    Legal Name TetherDocument
                            Case 1:19-cv-09236      Operat...                                                                                       1-6 http://www.lei-lookup.com/#!recordPopup;lei=254900OW87ICX...
                                                                                                                                                         Filed 10/06/19 Page 1 of 1
                                    Created by   ETLOGIC
(http://www.etlogic.com)
   SEARCH       BATCH-MATCH     ALERTS              REPORTS                       API       PRICING              ABOUT                                                                                              YOUR ACCOUNT

                                                                                                                                                                                                                          Joe Delich




                                                       M
                                                       Maaiinn DDeettaaiil lss                    Legal Entity Identifier:       254900OW87ICXIE4NO74   Legal Name:              Tether Operations Limited


                                                       Status and Registration

                                                                                                  Legal Address:         Third Floor                    Headquarters             Third Floor
                                                       Other Names
                                                                                                                         Jayla Place                                             Jayla Place
                                                                                                                                                        Address:
                                                                                                                         Wickhams Cay I                                          Wickhams Cay I
                                                       Other Addresses                                                   Road Town                                               Road Town
                                                                                                                         VG1110                                                  VG1110
                                                       Associated LEIs

                                                                                                  Legal Country/Region Code:          VG                HQ Country/Region Code:          VG
                                                       Related LEIs
                                                                                                  Country:               VG                             Country:                 VG
                                                       Error Reporting                            Region:                                               Region:


                                                       Changes                                                           8888 - Corporation
                                                                                                  Legal Form:                                           Business Registry Code:            RA000063

                                                                                                                                                        Registry's Identifier:             1939633

                                                                                                  Normalised Legal                                      Jurisdiction Country/Region:       VG
                                                                                                  Form:


                                                                                                  Successor Entity:



                                                       Close                ! Copy to clipboard           " Alert Changes for this Entity




1 of  1
  Central LEI Search   CONTACT US
                                                                                                                                                                                                             10/5/19,   1:30 AM
                                                                                                                                                                                                                   © 2018 ETLogic Ltd
